Case: 14-60512      Document: 00512785727         Page: 1    Date Filed: 09/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 14-60512                       September 29, 2014
                                                                             Lyle W. Cayce
SERGIO FLORES-MARTINEZ, also known as Sergio Flores,                              Clerk


              Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

              Respondent




                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 725 883


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Sergio Flores-Martinez, a citizen of Mexico, petitions for review of a
decision by the Board of Immigration Appeals affirming an order for his
removal from the United States. The Government moves to dismiss Flores-
Martinez’s petition for lack of jurisdiction. For the following reasons, we grant
the motion to dismiss.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60512     Document: 00512785727     Page: 2   Date Filed: 09/29/2014



                                  No. 14-60512
      The Department of Homeland Security initiated removal proceedings
against Flores-Martinez in November 2010 on the grounds that he was
unlawfully present in the United States. See 8 U.S.C. § 1182(a)(6)(A)(i). Flores-
Martinez conceded that he was removable, and he applied to the Immigration
Judge (“IJ”) for cancellation of removal under 8 U.S.C. § 1229b(b)(1). The IJ
denied Flores-Martinez’s application for cancellation of removal, finding that
Flores-Martinez failed to establish one of the requirements for relief—that his
removal would result in exceptional and extremely unusual hardship to a
spouse, parent or child who is a United States citizen or lawful permanent
resident. See 8 U.S.C. § 1229b(b)(1)(D). The IJ granted Flores-Martinez’s
request to voluntarily depart, rather than be removed at the Government’s
expense. On June 24, 2014, the Board of Immigration Appeals (“BIA”)
affirmed, without opinion, the result of the IJ’s decision. This court’s docket
reflects that Flores-Martinez filed his petition for review on July 25, 2014.
      The Government argues that we lack jurisdiction to hear Flores-
Martinez’s petition for review on two independent grounds: first, because the
petition is untimely, and second, because it seeks review of a discretionary
decision. In his response, Flores-Martinez does not address either argument
and cites inapposite law.
      A petition for review “must be filed not later than 30 days after the date
of the final order of removal.” 8 U.S.C. § 1252(b)(1). That deadline is mandatory
and jurisdictional. See Stone v. INS, 514 U.S. 386, 405 (1995). A removal order
allowing for a period for voluntary departure is a “final order of removal.” Vidal
v. Gonzales, 491 F.3d 250, 253 (5th Cir. 2007). An order of removal becomes
“final” when the BIA affirms the IJ’s finding of removability or when the time
for appealing the IJ’s decision has expired. 8 U.S.C. § 1101(a)(47)(B). The 30-
day period therefore began on June 24, 2014, when the BIA affirmed the IJ’s
decision denying relief and allowing for voluntary departure. See Karimian-
                                        2
    Case: 14-60512    Document: 00512785727      Page: 3   Date Filed: 09/29/2014



                                 No. 14-60512
Kaklaki v. INS, 997 F.2d 108, 112 (5th Cir. 1993). Because Flores-Martinez
filed his petition for review 31 days after the BIA issued its decision, the
petition is untimely, and we lack jurisdiction to review it.
      Flores-Martinez’s petition for review is DISMISSED for lack of
jurisdiction.




                                        3